GIEGERICH, J.
These proceedings were instituted to remove the tenant from the premises in suit by reason of the expiration of his term therein. The petition, among other things, alleges that on or about the 1st day of June, 1910, the petitioner entered into an agreement with one Morris Auslander, as tenant, by the terms of which the said tenant hired from him, as landlord, the premises in question for a specified term, which it is alleged has expired, and that the tenant entered into the occupation of the premises, and still occupies the same.
*714As the tenant is estopped from disputing his lessor’s title, this is a sufficient statement of the petitioner’s interest, in conformity with the requirements of section 2235 of the Code of Civil Procedure (Cappel v. London, 61 Misc. Rep. 652, 114 N. Y. Supp. 97, and cases there cited); and the trial justice properly- denied the motion to dismiss the proceedings, made on the ground that the petition was jurisdiction-ally defective. Since the court below had jurisdiction over the subject-matter, it had the power to allow an amendment of the petition, which, however, was unnecessary, in view of the sufficiency of the form of the petition as originally filed.
Final order affirmed, with costs and disbursements. All concur.